Title: To Thomas Jefferson from John Lenthall, 7 July 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            July 7th. 06
                        
                        As the fitting up of the Joiners work in the Office
                            story of the S Wing of the Capitol is required to be pushed on as fast as possible, it becomes necessary for me to know,
                            what sort of materials the floors are intended to be of.—I have understood from Mr. Latrobe, that they were to be of Tile, but have no knowledge of any being provided for that purpose—Should they ultimately be of
                            Wood, it is requisite that so much of them as is sufficient for the recesses of all the windows be immediately prepared
                            and laid down, as the designs of the dressings for the windows are such as require so much at least, in order to the
                            fitting up the backs, Elbows, Architraves Jamnbs &c &c before the grounds can be said to receive the plaistering.—having no specific instructions on this
                            head, I wait to know your pleasure, and am 
                  Sir Your Obedient Servt. for BH Latrobe
                        
                            Jno Lenthall
                            
                        
                    